DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the Continuation Application filed on 05/29/2020. Claim 1 is cancelled, claims 2-21 are pending.9 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Oath/Declaration
The Oath/Declaration filed on 05/29/2020 is accepted.
Allowable Subject Matter
After further search and thorough examination of the present application and in view of the cited references and prior art of record, claims 2-8, 9-15 and 16-21 are found to be in condition for allowance.
Andersson (US Pub. No. 2008/0256417) which is one of the closest cited references discloses a SDRAM convolutional interleaver with two paths wherein symbols are assigned to a given one of the two paths. However, independent claims 2, 9 and 16 are allowable because none of the cited references either singular or in combination teaches “steering circuitry to route data between the first primary data I/O circuit and any one of the second primary data I/O circuit, the first secondary data I/O circuit and the second secondary data I/O circuit…” as disclosed in the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be reached on MaxFlex: M-F 5:30 AM-10:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112